128 Ga. App. 454 (1973)
197 S.E.2d 154
FRANKS
v.
REID et al.
47899.
Court of Appeals of Georgia.
Argued February 5, 1973.
Decided March 8, 1973.
*455 Larry Cohran, for appellant.
Dennis & Fain, Dennis J. Webb, for appellees.
QUILLIAN, Judge.
1. Where, as in this case, counsel for the plaintiff announced ready for trial, it was error for the trial judge to dismiss the action for want of prosecution based on the fact that the plaintiff himself was not present. Johnston v. Dollar, 89 Ga. App. 876 (4) (81 SE2d 502).
2. The remaining enumeration of error is without merit.
Judgment reversed. Bell, C. J., and Deen, J., concur.